Case 3:20-cv-01158-LAB-AHG Document 20 Filed 08/12/20 PageID.75 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   WALTER HODGES, on Behalf of                 Case No. 3:20-cv-01158-LAB-AHG
     Himself and on Behalf of All Others
12   Similarly Situated,
                                                 ORDER GRANTING EXTENSION
13                   Plaintiff,                  OF TIME FOR DEFENDANTS TO
                                                 RESPOND TO COMPLAINT
14         v.                                    [Dkt. 17]
15   AMERICAN SPECIALTY HEALTH
     INCORPORATED and AMERICAN
16   SPECIALTY HEALTH FITNESS,                   Complaint Served:        July 23, 2020
     INC.,                                       Current response date:   August 13, 2020
17                                               New response date:       Sept. 17, 2020
                     Defendants.
18                                               Class Complaint Filed:    June 24, 2020
19         The parties have jointly moved to extend the time for Defendants American
20   Specialty Health Incorporated and American Specialty Health Fitness, Inc.
21   (“Defendants”) to respond to the Complaint to September 17, 2020. In support of the
22   motion, the parties state that Defendants need more than the usual time to respond
23   because their employees are working remotely during the ongoing pandemic. This
24   situation slows Defendants’ investigation of the claims against them in this putative
25   nationwide class action. The parties have established good cause for an extension,
26   generally, but the circumstances only barely justify turning a 21-day deadline into a
27   56-day deadline.
28
                                               ORDER GRANTING EXTENSION FOR DEFENDANTS
                                                               TO RESPOND TO COMPLAINT
Case 3:20-cv-01158-LAB-AHG Document 20 Filed 08/12/20 PageID.76 Page 2 of 2



 1         The Court GRANTS the joint motion. Defendants must respond to the
 2   Complaint no later than September 17, 2020.
 3
 4   Dated: August 12, 2020
                                                 Hon. Larry A. Burns
 5                                               Chief United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           -2-
                                            ORDER GRANTING EXTENSION FOR DEFENDANTS
                                                            TO RESPOND TO COMPLAINT
